Citation Nr: 1210735	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an effective date earlier than July 6, 2007, for the grant of entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than July 6, 2007, for the grant of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to October 1947 and from November 1947 to June 1949.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2011, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On September 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant during his hearing that a withdrawal of the appeal regarding entitlement to an effective date earlier than July 6, 2007, for the grant of service connection for tinnitus is requested.

2.  In October 1997, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  The notice letter dated in November 1997 was sent to the Veteran's address of record.  The Veteran did not initiate an appeal of that decision.

3.  The next communication regarding the Veteran's claim for service connection for bilateral hearing loss disability was received on July 6, 2007.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met with regard to the claim for an effective date earlier than July 6, 2007, for the grant of entitlement to service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for entitlement to an effective date prior to July 6, 2007, for the grant of service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal regarding the effective date assigned for the grant of service connection for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



II.  Earlier Effective Date for Bilateral Hearing Loss Disability

A.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim is one for an earlier effective date following the initial grant of service connection.  Therefore, it is deemed to have arisen from an appeal of the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the pertinent evidence is not medical in nature but would be evidence that could show that the Veteran submitted a claim of entitlement to service connection for a bilateral hearing loss disability prior to July 6, 2007 or evidence establishing that the Veteran did not receive notice of the October 1997 rating decision, which he has asserted.  The Veteran has identified no such pertinent evidence that is not already associated with the claims file or that could be requested or obtained by the RO.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


B.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

If a decision by the RO goes unappealed, such is final.  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of this part.  The Veteran has not alleged CUE in any previous decision.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The procedural history of the Veteran's claim is as follows.

In July 1997, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss disability.

In an October 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.

In a notice letter dated in November 1997, the RO informed the Veteran of the denial of his claim.  This letter was addressed to 1215 S. Delay, Glendora, CA 91740.

The next correspondence from the Veteran that references his bilateral hearing loss disability is a July 6, 2007 claim.  In it, the Veteran requests to open a claim for service-connected disability due to his hearing loss.  He does not reference an earlier claim for this disability.

In a December 2007 rating decision, the RO granted entitlement to service connection for bilateral hearing loss disability and assigned an effective date of July 6, 2007, the date the RO received the Veteran's claim.

In his December 2007 notice of disagreement, the Veteran contended that his effective date should be retroactive to 1994, when he first opened a claim for this disability.

In September 2011, the Veteran testified before the undersigned at the RO.  He indicated that, after he filed his claim for service connection for hearing loss disability in 1997, the Veteran never received acknowledgement from VA that it had received his claim.  He then underwent examination at VA, but it was not for hearing loss, and he never received notice of a denied rating decision regarding this claim at that time.  He believed from 1997 until he filed his recent claim in 2007 that VA had been working on his claim.  He stated that he had lived at the 1215 South Delay address for 22 years.

Based on a review of the evidence on file, the Board finds that the effective date of July 6, 2007, is the earliest effective date assignable for the issue on appeal.  The basis of the Veteran's contention that his effective date should be in 1997 is that he did not receive notice of the October 1997 RO decision, which denied entitlement to service connection for bilateral hearing loss disability.  He testified during his Board hearing that he assumed that the RO was working on his claim from 1997 until he filed a more recent claim in 2007.

However, a review of the record shows that the notice of the October 1997 rating decision was sent to the Veteran's then address of record, which the Veteran verified during his Board hearing was correct.  It was the same address that the Veteran had provided on his claim that was filed in July 1997. 

The Court has ruled that there is a 'presumption of regularity' under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO. 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that all correspondence from the RO was handled appropriately and delivered to the Veteran.  While the Veteran believes that he did not receive notice of the October 1997 rating decision, he has not submitted any evidence beyond his assertions to substantiate this claim.  Even if deemed credible, the Veteran's assertions alone do not constitute clear evidence to the contrary with which to rebut the presumption of regularity, as actual receipt is required.  Furthermore, while the Veteran testified in September 2011 that he believed that his 1997 claim remained open when he again filed for benefits in 2007, his July 2007 written statement references no such earlier claim and tends to contradict his testimony.

Therefore, the record supports a finding that the RO denied entitlement to service connection for bilateral hearing loss disability in October 1997 and notified the Veteran of the decision in November 1997.  He did not appeal.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Since that decision, and prior to the Veteran's claim for service connection for bilateral hearing loss disability that was received in July 2007, there is no evidence of a claim, an informal claim, or intent to file a claim for service connection for bilateral hearing loss disability.

The October 1997 RO decision is final.  When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Thus, the claim which is on appeal here is dated July 6, 2007, the effective date assigned to the Veteran's claim.  Assignment of an effective date other than July 6, 2007, is not warranted.  Consequently, entitlement to an effective date earlier than July 6, 2007, is denied.


ORDER

The appeal for an effective date earlier than July 6, 2007, for the grant of service connection for tinnitus is dismissed.

Entitlement to an effective date prior to July 6, 2007, for the grant of service connection for bilateral hearing loss disability is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


